UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-4060


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

JERONZA THORNE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:13-cr-00293-MOC-1)


Submitted:   September 29, 2016             Decided:   October 3, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sandra Barrett, Asheville, North Carolina, for Appellant.   Jill
Westmoreland Rose, United States Attorney, Anthony J. Enright,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jeronza Thorne was convicted by a jury of various offenses

arising   out      of    his    participation           in      a    stash    house      robbery

conspiracy.        The district court sentenced him to 137 months’

imprisonment, a term at the bottom of the applicable Sentencing

Guidelines range.         Thorne now appeals, arguing that the district

court erred in denying his motion to dismiss the indictment,

which claimed outrageous Government conduct.                                 Further, Thorne

alleges   that     the    Government’s         conduct           amounted     to       sentencing

manipulation       and     thus        merited          a       downward      departure          at

sentencing.

     In     reviewing      the        denial       of       a   motion       to    dismiss       an

indictment, we review the district court’s factual findings for

clear error and its legal conclusions de novo.                             United States v.

Woolfolk,    399    F.3d       590,    594   (4th       Cir.        2005).        We    review    a

sentence for procedural and substantive reasonableness under an

abuse-of-discretion standard.                  Gall v. United States, 552 U.S.

38, 51 (2007).

     The Supreme Court has recognized that, in an extreme case,

governmental misconduct may be so outrageous that it requires

dismissal of charges against a defendant under the Due Process

Clause of the Fifth Amendment.                     United States v. Russell, 411

U.S. 423, 432 (1973).                 “In order to constitute a due process

violation, the government’s conduct must be so outrageous as to

                                               2
shock     the    conscience         of     the       court”       or     be    “offensive      to

traditional notions of fundamental fairness.”                              United States v.

Osborne, 935 F.2d 32, 36, 37 (4th Cir. 1991) (internal quotation

marks omitted).          “Outrageous is not a label properly applied to

conduct    because       it    is     a    sting      or     reverse          sting   operation

involving contraband.”               United States v. Goodwin, 854 F.2d 33,

37 (4th Cir. 1988).

       We have rejected arguments of outrageous Government conduct

in other stash house robbery sting operations.                                United States v.

Hare, 820 F.3d 93, 102-04 (4th Cir. 2016), petition for cert.

filed,    __    U.S.L.W.       __    (U.S.       July       18,    2016)       (No.   16-5348).

Thorne attempts to distinguish his case from Hare, asserting

that the Government acted outrageously in his case by failing to

seek his detention for charged supervised release violations,

which would have prevented him from being able to continue in

the   conspiracy.         We    agree      with       the    district         court    that   the

Government’s conduct in this case is not offensive to societal

principles      of   fairness.            Osborne,      935       F.2d    at    37.     Because

Thorne’s        sentencing          argument         turns        on     his      unsuccessful

allegation of outrageous Government conduct, we also reject that

claim.

       Accordingly, we affirm the judgment of the district court.

We    dispense    with    oral       argument        because       the     facts      and   legal



                                                 3
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   4